DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                ALICE MUI,
                                 Appellant,

                                     v.

     ELYON GLOBAL INVESTMENT, LLC, a Florida limited liability
        company, ELAINE COLPANI and GIOVANNI COLPANI,
                          Appellees.

                               No. 4D18-2761

                                [May 2, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE 18-
000116 (25).

   Louis Arslanian, Hollywood, for appellant.

  Richard M. Bales, Jr. and Jason Klein of Bales, Sommers & Klein, P.A.,
Miami, for appellees.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE, JJ., and ROWE, CYMONIE, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.